Citation Nr: 0842211	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  99-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for a right shoulder disorder.  
Service connection had been granted by rating decision in 
1945, but severed by rating decision in 1958.  The severance 
of service connection was upheld by the Board in an October 
1958 decision.  The veteran submitted another application to 
reopen his claim in 1998.  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2000.  In a December 2000 decision, the 
Board denied the application to reopen the claim for service 
connection for a right shoulder disorder.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a June 2001 Order, following a Joint 
Motion for Remand.  The parties requested that the Court 
vacate the Board's December 2000 decision and remand the 
matter so that the Board appellant could be provided with 
notifications in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an October 2003 decision, the Board determined that new 
and material evidence had been received and the claim was 
reopened.  The issue was then remanded so that the issue 
could be considered on a de novo basis.  The case was again 
remanded in June 2005.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	A right shoulder disability was not noted at the time of 
the veteran's examination for entry into service.

2.	Unequivocal evidence shows that the veteran sustained a 
right shoulder injury in a pre-service fall from a tree.

3.	Unequivocal evidence shows that there was no increase in 
underlying severity of the veteran's preexisting right 
shoulder disability, during active duty beyond the natural 
progress of the disease.


CONCLUSION OF LAW

1. The veteran is presumed to have been in sound condition as 
to a right shoulder disability at the time of entry into 
service. 38 U.S.C.A. § 1111 (West 2002).

2. A right shoulder disability clearly and unmistakably 
preexisted entry into active duty and clearly and 
unmistakably was not aggravated by service. 38 U.S.C.A. § 
1111 (West 2002).

3. The presumption of soundness as to the right shoulder 
disability has been rebutted. 38 U.S.C.A. § 1111 (West 2002).

4. The veteran's preexisting right shoulder disability was 
not aggravated by active duty service. 38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran who served during wartime service is presumed to be 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. 38 U.S.C.A. § 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111. See generally Cotant v. 
Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 
Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to 
these developments, in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGPREC 3-2003 
(July 16, 2003).

In this case, the veteran entered service in 1944 in sound 
condition as the only disability of the spine or extremities 
found was mild scoliosis on entrance examination.  The 
service treatment records show that in June and July 1945, 
the veteran was being treated for frequent, recurrent 
dislocations of the collar bone.  At the time of treatment, 
the veteran gave a history of a dislocation of the right 
acromio-clavicular joint in a fall from a tree ten years 
earlier.  The veteran was hospitalized so that an 
investigation into the nature of the disability could be 
undertaken.  It was found that the veteran had sustained an 
injury of the right shoulder a fall from a tree in 1935.  
Since that time, the veteran had experienced pain and 
instability of the right shoulder region when he attempted 
heavy lifting or vigorous use.  Prolonged use of this 
extremity caused muscle cramps of the posterior shoulder 
girdle muscles.  Due to the pain and instability of the right 
shoulder, the veteran stated that he was unable to do the 
duties expected of him in the service.  Examination yielded a 
diagnosis of chronic recurrent dislocation of the right 
acrimio-clavicular joint.  The disorder was considered by 
service physicians' to have existed prior to service and not 
aggravated therein.  Discharge from service was recommended 
as the veteran was considered unfit for service because of 
the instability of the right shoulder girdle.  

An examination was conducted by VA in September 1947.  At 
that time, the veteran complained that lifting caused 
dislocation of the right shoulder.  He stated that the 
condition had existed prior to service, but he believed it 
was aggravated therein.  Examination and X-ray studies were 
consistent with recurrent dislocations of the right shoulder.  
The diagnosis was laxity of the acromio-clavicular joint 
capsule on the right, mild.  

Letters, dated in 1959, were received from those who knew the 
veteran prior to his entering service in 1944.  They 
indicated that they never heard him complain of pain or 
instability in the region of the right shoulder or describe 
having sustained an injury in a fall from a tree.  In two 
more statements, also dated in 1959, men who served with the 
veteran stated that they were present when the veteran 
sustained an injury when some file drawers fell on him during 
service.  They stated that they remembered that the veteran 
had sustained a severe dislocation of the right shoulder and 
possible injury of the back at that time.  

Statements from private physicians, dated in September 1998 
and May 2001 have been received.  They essentially indicated 
that the veteran had given a history of shoulder injury while 
in service and that the veteran continued to have a right 
shoulder disability.  

Examinations were conducted by VA in October 2004 and March 
2007.  On the former occasion, the examiner indicated that he 
had reviewed the veteran's medical records and could find no 
medical record that supported the claim that the disability 
of the right shoulder had its onset in service or that a 
permanent increase in severity of the condition occurred 
during service.  The examiner cited the documentation that 
related the problem to a fall in 1935, which would predate 
the veteran's tour of duty.  On the basis of the medical 
record, the examiner rendered an opinion that it was less 
likely than not that the veteran's right shoulder disability 
had its onset during service, but that it preexisted service.  
It was less likely as not that the condition underwent a 
permanent increase in severity during service.  In March 
2007, this same examiner stated that he had reviewed the 
veteran's medical records for a third time and that it was 
his opinion that it was more likely than not that the 
veteran's right shoulder disability preexisted service and 
that there was a natural progression of the disease process 
during service.  

The veteran now states that he did not sustain an injury of 
the right shoulder prior to his entry into service in 1944.  
Instead, he now reports an injury to the shoulder during 
service.  The medical evidence is not supportive of these 
contentions.  The only medical opinions in the record that 
address the matter are those rendered in 1945, coincident with 
service, and those made in 2004 and 2007, all of which are to 
the effect that the veteran's right shoulder disorder pre-
existed active duty.  The private opinions rendered in 1998 
and 2001 are based on history alone and do not constitute 
competent medical evidence of a connection with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 
Vet. App. 406 (1995).  (Noting that a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise and that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.)  Therefore, the Board finds that there is clear 
and unmistakable evidence that the veteran's right shoulder 
disability preexisted service. See Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

It is significant that none of the service medical records 
show any history of an injury to the shoulder in service.  
Among the service treatment records is the Medical Survey 
completed prior to separation.  It, and the other records on 
file, contain the information concerning the pre-service 
history of a fall and the difficulty he was having doing his 
current service duties, but no reference is made to any in-
service history.  This is considered highly probative as 
appellant was providing history in an attempt to get 
treatment.  Logic would dictate that had he sustained in in-
service injury to that shoulder, it would have been reported 
at the time immediately prior to separation when he was 
seeking treatment.

As set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service. A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In a decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), it was noted that if a 
preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service- 
connected aggravation of that disorder. In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Board finds the 2004 and 2007 examiner's opinions are 
compelling.  They are based on the service treatment records 
that indicated that the veteran's right shoulder disorder was 
caused by a 1935 accident prior to service and not the result 
of another injury in service that was not disclosed until 
1959, many years after service.  Moreover, it was this 
examiners opinion that any increase in the disability during 
service was due to the natural progress of the disease.  Also 
compelling, no medical provider has given a competent medical 
opinion that the veteran's current right shoulder disability 
was incurred in or aggravated by his military service. There 
simply is no competent and persuasive evidence of a worsened 
right shoulder condition due to the veteran's military 
service. Accordingly, the Board concludes that there is clear 
and unmistakable evidence that the disability preexisted 
service and was not aggravated during service and, therefore, 
the presumption of soundness is rebutted. The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's right shoulder disability was not 
aggravated by service in order to conclude that there was a 
preexisting disorder. VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b). Id. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder disability.

The Board has considered the veteran's statements, but he is 
a layman and has no competence to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the medical evidence in this case simply does not 
support a finding of service connection. The Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a right shoulder disability is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


